Case 13-08267        Doc 59     Filed 12/31/18     Entered 12/31/18 16:59:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 08267
         Angela M Davis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/01/2013.

         2) The plan was confirmed on 07/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/10/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/08/2014.

         5) The case was Completed on 11/22/2017.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $30,303.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-08267              Doc 59           Filed 12/31/18    Entered 12/31/18 16:59:53                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $46,599.05
           Less amount refunded to debtor                                     $2.10

 NET RECEIPTS:                                                                                             $46,596.95


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,602.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $1,844.00
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,446.00

 Attorney fees paid and disclosed by debtor:                            $898.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 ADT Security Systems                       Unsecured         800.00           NA              NA            0.00        0.00
 City of Chicago Department of Finance      Unsecured         300.00        303.70          303.70          30.37        0.00
 City of Chicago Department of Revenue      Unsecured         500.00        688.00          688.00          68.80        0.00
 City of Chicago Dept. of Revenue           Unsecured         400.00           NA              NA            0.00        0.00
 City of Chicago EMS                        Unsecured         300.00           NA              NA            0.00        0.00
 Comcast                                    Unsecured         250.00           NA              NA            0.00        0.00
 Commonwealth Edison Company                Unsecured         400.00        318.12          318.12          31.81        0.00
 Cta-Ssu Fcu                                Unsecured      1,508.00            NA              NA            0.00        0.00
 Cta-Ssu Fcu                                Unsecured      9,000.00            NA              NA            0.00        0.00
 DirecTV                                    Unsecured         125.00           NA              NA            0.00        0.00
 Enhanced Recovery                          Unsecured         193.00           NA              NA            0.00        0.00
 Enhancrcvrco (Original Creditor:10 Peopl   Unsecured          71.00           NA              NA            0.00        0.00
 Hillcrest Davidson & A (Original Credito   Unsecured         945.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company            Unsecured         135.00        117.94          117.94          11.79        0.00
 Just Energy                                Unsecured         150.00           NA              NA            0.00        0.00
 MCSI                                       Unsecured         200.00           NA              NA            0.00        0.00
 MCSI                                       Unsecured            NA       1,300.00        1,300.00        130.00         0.00
 Municipal Collections Of America           Unsecured         100.00        100.00          100.00          10.00        0.00
 Nrthestcrcol (Original Creditor:Medical)   Unsecured         498.00           NA              NA            0.00        0.00
 Peoples Energy Corp                        Unsecured         550.00        296.11          296.11          29.61        0.00
 Premier Bankcard                           Unsecured         386.00        385.68          385.68          38.57        0.00
 Quantum3 Group                             Unsecured         663.00      1,275.52        1,275.52        127.55         0.00
 RMS                                        Unsecured         442.00           NA              NA            0.00        0.00
 Seventh Avenue                             Unsecured          14.00           NA              NA            0.00        0.00
 Sinai Medical Group                        Unsecured         150.00           NA              NA            0.00        0.00
 South Shop Federal Credit Union            Secured       26,971.91     38,275.31        27,960.09     27,960.09    4,483.94
 South Shop Federal Credit Union            Unsecured            NA     10,315.22        10,315.22      1,031.52         0.00
 Southwest Credit Systems                   Unsecured         132.00           NA              NA            0.00        0.00
 Sprint Corp                                Unsecured         607.00        607.83          607.83          60.78        0.00
 Turner Acceptance Corporation              Unsecured         988.00           NA              NA            0.00        0.00
 Wells Fargo Bank                           Secured      130,732.00    128,234.47       128,234.47           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-08267       Doc 59    Filed 12/31/18    Entered 12/31/18 16:59:53              Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim        Claim         Claim        Principal      Int.
 Name                             Class   Scheduled     Asserted      Allowed         Paid         Paid
 Wells Fargo Bank             Secured        8,136.12      8,136.12      8,136.12      8,136.12        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                            $128,234.47              $0.00                 $0.00
       Mortgage Arrearage                            $8,136.12          $8,136.12                 $0.00
       Debt Secured by Vehicle                      $27,960.09         $27,960.09             $4,483.94
       All Other Secured                                 $0.00              $0.00                 $0.00
 TOTAL SECURED:                                    $164,330.68         $36,096.21             $4,483.94

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                $0.00               $0.00
        Domestic Support Ongoing                          $0.00                $0.00               $0.00
        All Other Priority                                $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                        $15,708.12           $1,570.80                 $0.00


 Disbursements:

          Expenses of Administration                      $4,446.00
          Disbursements to Creditors                     $42,150.95

 TOTAL DISBURSEMENTS :                                                                   $46,596.95




UST Form 101-13-FR-S (9/1/2009)
Case 13-08267        Doc 59      Filed 12/31/18     Entered 12/31/18 16:59:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
